      Case 1:21-cv-00506-CJN Document 34 Filed 03/02/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DEVIN G. NUNES,

                Plaintiff,

v.                                                  Case No. 1:21-cv-00506 (CJN)

WP COMPANY LLC, d/b/a THE
WASHINGTON POST and ELLEN
NAKASHIMA,


                Defendants.

                               NOTICE OF RELATED CASE

        Defendants WP Company LLC d/b/a the Washington Post (the “Post”) and Ellen

Nakashima (collectively “Defendants”) submit this Notice of Related Case pursuant to

Local Rule 40.5(b)(3), to notify the Court of a prior case in this District involving the

same parties. Judge Mehta dismissed that case on December 24, 2020, see Nunes v. WP

Co., No. 1:20-cv-01403, 2020 WL 7668900 (D.D.C. Dec. 24, 2020), and it is currently on

appeal, see Nunes v. WP Co., Case No. 20-7121 (D.C. Cir.).

        The instant case was recently transferred from the United States District Court for

the Eastern District of Virginia. See Transfer Order, Nunes v. WP Co., Case No. 1:20-cv-

01405 (E.D. Va. Feb. 22, 2021), ECF 29. The transferring court concluded that the two

cases both arise out of “Rep. Nunes’s ongoing legal battles with the Post concerning the

Post’s allegedly defamatory publications about him” and have “striking factual

similarities.” Id. at 8, 9. In addition to Rep. Nunes and the Post being parties in both

cases, Ms. Nakashima, a defendant in this case, was also a co-author of the article at issue

in the earlier case.
      Case 1:21-cv-00506-CJN Document 34 Filed 03/02/21 Page 2 of 4




       The transferring court also observed that “the considerations in this case generally

align with those at play in Nunes’s other action.” Id. at 9. For example, the Post moved

to dismiss both cases on the grounds that Rep. Nunes failed to plausibly allege that the

Post published the articles at issue with actual malice, and Judge Mehta dismissed the

first Rep. Nunes lawsuit against the Post on that basis. See Nunes, 2020 WL 7668900, at

*4–5. In fact, Judge Mehta rejected as insufficient many of the same allegations that

Rep. Nunes has repeated again in this case. Compare, e.g., id. at *5 (holding that Rep.

Nunes’s allegations of the Post’s supposed “institutional hostility, hatred, extreme bias,

spite and ill-will towards Plaintiff” were insufficient to establish actual malice) with Am.

Compl. ¶ 22(e) (alleging that Defendants harbor an “institutional hostility, hatred,

extreme bias, spite and ill-will towards Plaintiff”), ECF 22. 1 In addition, in the instant

case, Rep. Nunes specifically relies on his prior lawsuit as evidence of the Post’s

supposed motive to defame him; he claims that the article at issue here was “a calculated

act of revenge by WaPo and Nakashima,” in retaliation for the prior lawsuit. See Am.

Compl. ¶ 22(g).



Dated: March 2, 2021                     Respectfully submitted,

                                         WILLIAMS & CONNOLLY LLP

                                         By:       /s/ Nicholas G. Gamse

                                         Kevin T. Baine (D.C. Bar No. 238600)
                                         Thomas G. Hentoff (D.C. Bar No. 438394)
                                         Nicholas G. Gamse (D.C. Bar No. 1018297)
1
  Compare also, e.g., Nunes, 2020 WL 7668900, at *4 (rejecting the allegation that
Defendants “conceived the story line in advance of any investigation” as insufficient to
establish actual malice) with Am. Compl. ¶ 22(c) (alleging that Defendants “conceived
the story lines in advance of any investigation”). See also Mot. to Dismiss Am. Compl.
at 17–19 (discussing these and other overlapping allegations), ECF 27.

                                               2
Case 1:21-cv-00506-CJN Document 34 Filed 03/02/21 Page 3 of 4




                          725 Twelfth Street, N.W.
                          Washington, DC 20005
                          Telephone: (202) 434-5000
                          Facsimile: (202) 434-5029
                          ngamse@wc.com

                          Counsel for Defendants




                              3
      Case 1:21-cv-00506-CJN Document 34 Filed 03/02/21 Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on March 2, 2021, I electronically filed the foregoing Notice

of Related Case with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to registered CM/ECF participants. I further certify that

I sent a true copy of the foregoing to the following persons via U.S. mail, postage

prepaid:

       Steven S. Biss
       Law Office of Steven S. Biss
       300 West Main Street
       Suite 102
       Charlottesville, VA 22903


                                                      /s/ Nicholas G. Gamse
                                                      Counsel for Defendants




                                             4
